                       Case
                       Case1:21-cv-01919-JGK
                            1:21-cv-01919-UA Document
                                             Document67 Filed
                                                        Filed03/05/21
                                                              03/08/21 Page
                                                                       Page11of
                                                                             of22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the

                                                    __________ District of __________

 COMMODITY FUTURES TRADING COMMISSION                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                              1919
                                v.                                            Civil Action No. 21-CV-_______
                                                                      )
        JOHN DAVID MCAFEE and JIMMY GALE                              )
                  WATSON, JR.                                         )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Jimmy Gale Watson Jr.,




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           GATES HURAND ALEJANDRA DE URIOSTE DAVID OAKLAND K. BRENT TOMER
                                           DIVISION OF ENFORCEMENT
                                           COMMODITY FUTURES TRADING COMMISSION
                                           140 BROADWAY, 19TH FLOOR
                                           NY, NY 10005

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

                3/8/2021                                                                     /s/ P. Canales
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                        Case
                        Case1:21-cv-01919-JGK
                             1:21-cv-01919-UA Document
                                              Document67 Filed
                                                         Filed03/05/21
                                                               03/08/21 Page
                                                                        Page22of
                                                                              of22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-CV-_______

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
